Case 7:20-cr-02061 Document1 Filed on 11/04/20 in TXSD Page 1 of 2

 

 

 

 

 

 

AO 91. (Rev. 41/11) Criminal Conipiaint United States Dist one
UNITED STATES DISTRICT COURT Nov - 4 2020
for the °
‘Southern District of Texas David J. Bradley, Clerk
United States of América. )
, es cME? ese ; Case No Me20-C38'4-M
Marco Antonio MELENDEZ Castaneda ¢ oe
C.O.B. - Mexico / Y.0.B.- 1976 ;
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this-case, state that the following is true to the best of my knowledge and belief.
On-or.aboutthe date(s) of September 23, 2020 _inthe county of _ ___—_—-Hidalgo in the
__Southem__Districtof Texas , the defendant(s) violatéd:
Code Section: Offense Description
Title. 18 U.S.C. 922(a)(6) It shall: be unlawful for any'person in connection with the acquisition or

‘attempted acquisition of any firearm or ammunition from a licensed importer,
licensed manufacturer, licensed dealer, or licensed collector, knowingly to
make any false or fictitious oral or written statement or to furnish or exhibit
any false, fictitious, or misrepresented identification, intended or likely to
deceive.such importer, manufacturer, dealer or collector with respect to any
fact material to the lawfulness of the sale or:other disposition of such firearm
or ammunition under the provisions of this chapter.

This criminal.complairit is based on these facts:

Submittéd by reliable electonic means, sworn to and. attested to telephonically per Fed.R.Cr.P.4.1. and probable cause:

ot Continued on the attached ‘sheet:

/S/ Alexander Estrada
Reviewed by.AUSA Laura Garcia

 

Complainant:s. signature

Alexander Estrada, Special Agent, ATF
Printed.name.and title :

‘Sworn to before me.and signed in my presence.

Date; November 4, 2020 10:49 a.m. ; flee. Z Oav99_

 

Judge's signature.
City and state: McAllen, Texas Peter E, Ormsby, U.S. Magistrate Judge
Printed name:and title ~

 

 
 

Case 7:20-cr-02061 Document1 Filed on 11/04/20 in TXSD Page 2 of 2

_AO'94 (Rev. 02/09) Criminal’Complaint

 

 

 

ATTACHMENT A

I, Alexander Estrada, being duly sworn,.do hereby state that I:am 4’Special Agent (SA). with the Bureau of
Alcohol, Tobacco, Firearms and. Explosives (ATF),.a Division of the United States Department of Justice, and |
have’ been.so employed since January of 2016. As a’ Special Agent with the Bureau of Alcohol, Tobacco,
Firearms. and Explosives, am vested with the authority to investigate violations of Federal laws, including
Titles 18. and 26 of the United States Code.

Further, the Affiant states-as follows

On November 3, 2020, ATF Special Agents conducted:a- consensual interview with Matco MELENDEZ
Castaneda (hereinafter referred to as MELENDEZ) at his residence in Mission, Texas, The interview was in
regards to MELENDEZ’ attempt to purchase a-firearm on September 23, 2020 at a Federal Firearms Licensee
(FFL) located in Pharr, Texas. During the consensual interview, MELENDEZ stated that he completed the
ATF Form 4473 (Firearms Transaction Record) in order to attempt to purchase the'firearm listed on the ATF
Form 4473. MELENDEZ also stated that he was previously arrested for attemptéd murder, kidnapping, and
aggravated assault. MELENDEZ stated he was in ‘jail for five-days and sentenced with eight years of probation.
Additionally, MELENDEZ stated that when he-was working in Texas. City, Texas, about. one year prior, he was
not able. to.rent an apartment because the landlord advised MELENDEZ that he:had oné or more felonies. in his
record. MELENDEZ also stated that a,Judge had advised him that:he could have been sentenced to ten to
ninety years imprisonment:after being convicted of Aggravated Assault.

While:réviewing the ATF Form 4473 with ATF SAs, MELENDEZ acknowledged completing. the ATF Form
4473. on September 23, 2020. In reference to Section 21; Question “c.” on the ATF Form: 4473, MELENDEZ
indicated that he had.not been. previously convicted of a felony, or any other criine for which a judge could

have imprisoned hiiri. for more.than:one year, to include being sentenced a shorter'sentence and/or probation.

Later ori:the same date, ATF SA Estrada reviewed a judgment of conviction from the 370th Judicial District:
Court of.Hidalgo County, Texas that documented the conviction of Marco MELENDEZ for Aggravated
Assault; a second degree felony in case numbér: CR-0835-06-G. (Count Two) on July 10, 2006.

In my training and experience, your-affiant knows that:had MELENDEZ. arisweted “Yes” on the ATF Form
4473, Section 21, Question “.”, the FFL dealer would. have been obligated to deny MELENDEZ the sale of
the firearm. Because MELENDEZ certified the ATF Form 4473 which answered “No” in Section 21; Question
“o.* MELENDEZ made a false statement or representation intended or likely to deceive'such licensed:dealers
with respect to. facts: material.to.the lawfulness-of the sale ‘of such firearms in violation of Title 18 U-S.C. 922

(a)(6).

 

 

 
